Citation Nr: 0628590	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-39 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for epicondylitis, left 
elbow.

2.  Entitlement to service connection for trigger finger 
right long finger and left index finger.

3.  Entitlement to an initial evaluation higher than 10 
percent for service-connected chronic tendinitis, right 
wrist.

4.  Entitlement to an initial evaluation higher than 10 
percent for service-connected chondromalacia patellae with 
chronic synovitis, right.

5.  Entitlement to an initial evaluation higher than 10 
percent for service-connected chondromalacia patellae with 
chronic synovitis, left.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 2000 to 
September 2003.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
2003 and December 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.

In February 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.    

The Board also received additional evidence from the veteran 
at the February 2006 Board hearing, which was accompanied by 
a waiver of the RO's right to initial consideration of the 
new evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2005).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issues on appeal.        

The issues of entitlement to an initial evaluation higher 
than 10 percent for service-connected chondromalacia patellae 
with chronic synovitis, right and left are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows no 
complaints, findings, or treatment for a left elbow disorder 
during service; however, a continuity of symptoms since 
service has been shown.  

3.  The competent medical evidence of record shows no 
complaints, findings, or treatment for a right long finger 
and left index finger during service; however, a continuity 
of symptoms since service has been shown.  

4.  The competent medical evidence of record shows that the 
veteran's service-connected right wrist disability is 
manifested by pain and decreased range of motion; however, 
there is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  Epicondylitis, left elbow was incurred in active military 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).  


2.  Trigger finger, right long finger and left index finger 
was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

3.  The schedular criteria for an initial rating higher than 
10 percent for service-connected chronic tendinitis, right 
wrist have not been approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5215 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in September 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits.  The RO also asked the veteran to 
provide the name, location, and approximate dates of any VA 
or military facilility where he received treatment for his 
claimed disabilities so that VA could obtain the records and 
to complete authorization and consent forms regarding any 
private medical treatment so that VA could request the 
records on his behalf.  In addition, the RO explained that 
the veteran could expedite the process by asking his private 
medical doctor to send his records to VA directly.  The RO 
further asked the veteran to send the information and 
evidence needed within 30 days of the date of the letter.  
Thus, the RO essentially asked the veteran to provide any 
evidence in his possession that pertained to his claims.  
38 C.F.R. § 3.159 (b)(1) (2005).  Moreover, the RO advised 
the veteran that if he took more than one year to send the 
evidence and his claim was granted, he may lose money because 
VA would not be able to pay him back to the date he filed his 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that VCAA notice requirements include the elements 
of degree of disability and effective date).

The Board observes that the veteran was not advised regarding 
the degree of disability with respect to his claims prior to 
the October 2003 rating decision that granted service 
connection for chronic tendinitis, right wrist and assigned a 
10 percent disability evaluation and the December 2003 rating 
decision that denied service connection for the veteran's 
left elbow and finger disorders.  Id.  Nonetheless, the Board 
finds that such notice defect did not harm the veteran in 
this case.  His claims of entitlement to service connection 
for a left elbow disorder and finger disorder are being 
granted for reasons explained below.  Thus, any defect with 
respect to notification of the degree of disability will be 
rectified by the RO when effectuating the award.  
Furthermore, the Board notes that the veteran is already in 
receipt of the maximum disability rating for his right wrist 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5215 for 
limitation of wrist motion.  It is noted that the RO 
explained in its October 2003 rating decision and October 
2004 Statement of the Case (SOC) that the evidence must show 
favorable ankylosis in 20 to 30 degrees in order for the 
veteran to receive a higher initial rating under an alternate 
diagnostic code.   The veteran submitted additional medical 
evidence pertaining to his right wrist disability in February 
2006; however, it does not support the assignment of a higher 
disability evaluation as will be explained below.  In 
consideration of the foregoing, the Board finds that the 
veteran has been given adequate notice of the evidence needed 
to establish entitlement to a higher disability rating and 
has been afforded every opportunity to submit such evidence 
in support of his increased rating claim.  Thus, the RO's 
failure to address the degree of disability with respect to 
his right wrist disability in the VCAA letter was 
nonprejudicial error.    
    
Furthermore, the RO provided the veteran with a copy of the 
October 2003 and December 2003 rating decisions, and the 
October 2004 SOC, which included a discussion of the facts of 
the claim, the laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a VA examination in September 2003.  The RO also 
obtained the veteran's service medical records.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Epicondylitis, Left Elbow

The veteran contends that he began to experience pain in his 
left elbow during service.  At the February 2006 Board 
hearing, the veteran reported that he first had problems with 
his elbow at the end of basic training which progressively 
got worse during service; however, he did not seek medical 
treatment at that time.  The veteran further explained that 
he continued to have symptoms associated with his left elbow 
disorder such as swelling and limitation of motion when 
extending, bending, and rotating his left elbow due to pain.  

Although the service medical records are absent of any 
complaints, findings, or treatment of the left elbow, the 
Board notes that the veteran's claim for left elbow pain as 
well as his statement (VA Form 21-4138) describing such pain 
were both dated in August 2003, approximately a month before 
his separation from active military service.  

Additionally, W.L., PA-C noted a diagnosis of epicondylitis, 
both lateral and medial of the left elbow at the September 
2003 VA examination, which was less than a month after the 
veteran's discharge.  While epicondylitis is not a chronic 
disease subject to presumptive service connection, it is 
noted that W.L. indicated a link between the veteran's 
current left elbow disorder and the period immediately 
following his military service.  

As the veteran prepared his claim for left elbow pain before 
separation from service, was diagnosed with a left elbow 
disorder less than a month after discharge, and has 
experienced a continuity of symptoms since service, the Board 
finds that an award of service connection for epicondylitis 
of the left elbow is warranted in this case.  38 C.F.R. 
§ 3.303(b) (2005).

Trigger Finger,  Right Long Finger and Left Index Finger

The veteran contends that he began to experience pain, 
swelling, decreased strength, and difficulty with bending his 
fingers during service.  At the February 2006 Board hearing, 
the veteran reported that he first noticed problems with his 
fingers at the end of basic training and that they 
progressively got worse during his time in service; however, 
he did not seek treatment at that time.  The veteran further 
explained that he continued to experience problems such as 
irritation, swelling, and difficulty bending his fingers.    

Although the service medical records are absent of any 
complaints, findings, or treatment of a finger disorder, the 
Board notes that the veteran's claim for bilateral hand pain 
as well as his statement (VA Form 21-4138) describing such 
pain were both dated in August 2003, approximately a month 
before his separation from active military service.  

Additionally, W.L., PA-C diagnosed trigger finger right long 
finger and left index finger at the September 2003 VA 
examination, which was less than a month after the veteran's 
discharge.  While trigger finger is not a chronic disease 
subject to presumptive service connection, it is noted that 
W.L. indicated a link between the veteran's current finger 
disorders and the period immediately following his military 
service.  

As the veteran prepared his claim for bilateral hand pain 
before separation from service, was diagnosed with finger 
disorders less than a month after discharge, and has 
experienced a continuity of symptoms since service, the Board 
finds that an award of service connection for trigger finger 
of the right long finger and left index finger is warranted 
in this case.  38 C.F.R. § 3.303(b) (2005).


III.	Increased Disability Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2005).     

Higher Initial Rating for Tendinitis, Right Wrist

The record reflects that the veteran is right-hand dominant.  
The veteran's right wrist disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5215-5024 (2005).  
It is also noted that a disability rated under Diagnostic 
Code 5024 for tenosynovitis is rated on limitation of motion 
of the affected part.  Accordingly, the veteran's current 
disability evaluation is assigned in accordance with the 
schedular criteria outlined under Diagnostic Code 5215 for 
limitation of motion of the major wrist.  

The veteran's currently assigned 10 percent disability 
evaluation for his right wrist disability is the maximum 
evaluation available under Diagnostic Code 5215 for 
limitation of motion of the wrist.  Nevertheless, the Board 
will consider whether the veteran is entitled to an initial 
evaluation higher than 10 percent under Diagnostic Code 5214 
for ankylosis of the wrist.    

In order for the veteran to receive a 30 percent disability 
evaluation under Diagnostic Code 5214 for ankylosis of the 
wrist (major), the medical evidence must show that he has 
favorable ankylosis of the right wrist in 20 degree or 30 
degree dorsiflexion.  A review of the objective medical 
evidence of record, however, does not depict such a 
disability picture.  Although the a private nurse 
practitioner (J.D.F., N.P.) wrote that the veteran's 
"chronic recurrent dorsal tenosynovitis [was] severe and 
bilateral with a suggestion that that he may have some joint 
and tendon damage," she did not identify the presence of 
ankylosis.  In addition, W.L. made no mention of ankylosis at 
the September 2003 VA examination and the September 2003 x-
ray of the bilateral wrists revealed no abnormality.  
Moreover, the veteran has not indicated that he has been 
diagnosed with ankylosis of the right wrist.  He only asserts 
that he has constant and severe pain associated with his 
right wrist disability.  The Board notes that the veteran's 
reported pain has already been contemplated in the currently 
assigned 10 percent disability rating for limitation of 
motion of the major wrist and there is no indication that the 
pain associated with the veteran's service-connected right 
wrist disability merits a higher initial evaluation.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an initial evaluation higher than 10 percent for the 
veteran's right wrist disability on a schedular basis.

While the veteran has reported that his right wrist 
disability adversely affects his employment as a salesperson 
for a paint company, such has been contemplated in the 
assignment of the current 10 percent schedular evaluation.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2005) is not warranted.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim for a higher initial rating for his right 
wrist disability and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for epicondylitis, left 
elbow is granted.

Entitlement to service connection for trigger finger right 
long finger and left index finger is granted.

Entitlement to an initial evaluation higher than 10 percent 
for service-connected chronic tendinitis, right wrist is 
denied.


REMAND

Following review of the veteran's claims file, the Board 
finds that additional notification and development of the 
increased rating claims regarding the veteran's service-
connected knee disabilities must be undertaken prior to 
further appellate consideration.

The Board notes that the United States Court of Appeals for 
Veterans Claims (the Court), in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability.  The Court 
has held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. 
§ 4.40 (2005) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2005).

The record reveals that the veteran underwent VA medical 
examination in September 2005; however, the examiner did not 
specifically discuss functional loss related to the veteran's 
service-connected knee disabilities.  It is also noted that 
the veteran has consistently complained of bilateral knee 
pain and swelling and asserted in his VA Form 9 that the 
September 2005 VA examination results did not accurately 
reflect his current disabilities.  Furthermore, J.D.F., N.P. 
wrote in September 2005 correspondence that the veteran 
exhibited significant swelling, stiffness, and pain in his 
knees when he participated in repetitive motion activities 
and noted that the current treatment plan included avoidance 
of such activities.  In consideration of the foregoing, the 
Board concludes that a current examination, to include an 
assessment of the functional impairment caused by each knee 
disability, as required by DeLuca, is necessary in order to 
proceed with an informed adjudication of the musculoskeletal 
issues on appeal.

The Board also observes that the veteran was not advised 
regarding the element of degree of disability with respect to 
his claims of entitlement to higher initial disability 
ratings for his service-connected knee disabilities.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that VCAA notice requirements include the elements 
of degree of disability and effective date).  Therefore, the 
RO should also send appropriate VCAA notice to include 
explanation of the elements of degree of disability and 
effective date with respect to the veteran's knee claims.     

Accordingly, this case is being REMANDED for the following 
actions:

1. Please send the veteran appropriate 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The VCAA 
notice should address the element of 
degree of disability with respect to the 
veteran's service-connected knee 
disabilities as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded with 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected disabilities of 
the left knee and right knee.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and all findings reported 
in detail.  The claims file should be 
made available to the examiner for review 
in connection with the examination. The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected knee disabilities.  The 
extent of any incoordination, weakened 
movement and fatigability on use due to 
pain must also be described by the 
examiner.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


